STOCK OPTION AGREEMENT made as of the 19th day of March, 2007 between NAVTECH,
INC., a Delaware corporation (the “Company”), and GORDON KILPATRICK (the
“Optionee”).


WHEREAS, the Optionee is an employee of the Company or a subsidiary thereof;


WHEREAS, the Company desires to provide the Optionee an additional incentive to
promote the success of the Company;


Now, therefore, in consideration of the foregoing, the Company hereby grants to
the Optionee the right and option to purchase shares of Common Stock of the
Company under and pursuant to the terms and conditions of the Company’s 1999
Stock Option Plan (the “Plan”) and upon the following terms and conditions:
 
I.  GRANT OF OPTION
The Company hereby grants to the Optionee the right and option (the “Option”) to
purchase up to One Hundred Thousand (100,000) shares of the Common Stock of the
Company (the “Option Shares”) as follows:



i)  
All or any part of twenty five thousand (25,000) shares commencing March 19,
2008 and terminating at 5:00 P.M., EST, March 19, 2012 (the “Expiration Date”).

ii)  
All or any part of twenty five thousand (25,000) shares commencing March 19,
2009 and terminating at 5:00 P.M., EST on the Expiration Date.

iii)  
All or any part of twenty five thousand (25,000) shares commencing March 19,
2010 and terminating at 5:00 P.M., EST on the Expiration Date.

iv)  
All or any part of twenty five thousand (25,000) shares commencing March 19,
2011 and terminating at 5:00 P.M., EST on the Expiration Date.

 
II. NATURE OF OPTION 
The Options granted are not intended to qualify as “incentive stock options” for
purposes of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).


III.  EXERCISE PRICE
The exercise price of each of the Option Shares shall be three dollars and ten
cents (US$3.10) (the “Option Price”).


IV.  EXERCISE OF OPTIONS
The Option shall be exercised in accordance with the provisions of the Plan. As
soon as practicable after the receipt of notice of exercise and payment of the
Option Price as provided for in the Plan, the Company shall tender to the
Optionee certificates issued in the Optionee’s name evidencing the number of
Option Shares covered thereby.


V.  TRANSFERABILITY
The Option shall not be transferable other than by will or the laws of descent
and distribution and, during the Optionee’s lifetime, shall not be exercisable
by any person other than the Optionee.

 
 

 

VI.  CHANGE IN CONTROL



 
(a)
In the event of a Change in Control (as hereinafter defined), the Option shall
become immediately exercisable in full and shall remain exercisable until the
Expiration Date notwithstanding any subsequent termination of employment or
other association with the Company or any of its subsidiaries for any reason
whatsoever.




 
(b)
For purposes hereof, a “Change in Control” shall be deemed to have occurred if
the conditions set forth in any one of the following paragraphs shall have been
satisfied:




 
(i)
any person or entity (other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or an entity owned directly or
indirectly by the holders of Common Stock of the Company in substantially the
same proportions as their ownership of stock of the Company), or group (as
provided for in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities;




 
(ii)
the Company sells or otherwise disposes of all or substantially all (within the
meaning of Section 280G of the Code and the proposed regulations thereunder) of
the Company’s assets; or




 
(iii)
the Company merges or consolidates with any other entity, other than pursuant to
a merger or consolidation which results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such surviving entity) outstanding
immediately after such merger or consolidation.



VII. INCORPORATION BY REFERENCE
The terms and conditions of the Plan are hereby incorporated by reference and
made a part hereof.
 
VIII. NOTICES 
Any notice or other communication given hereunder shall be deemed sufficient if
in writing and hand delivered or sent by registered or certified mail, return
receipt requested, addressed to the Company, c/o Navtech Systems Support Inc.,
295 Hagey Boulevard, Suite 200, Waterloo, Ontario, N2L 6R5, Attention: Chief
Executive Officer and to the Optionee at the address indicated below. Notices
shall be deemed to have been given on the date of hand delivery or mailing,
except notices of change of address, which shall be deemed to have been given
when received.


 
 

 
IX. BINDING EFFECT
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.


X.  ENTIRE AGREEMENT
This Agreement, together with the Plan, contains the entire understanding of the
parties hereto with respect to the subject matter hereof and may be modified
only by an instrument executed by the party sought to be charged.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


COMPANY:


Navtech, Inc.




BY: ________________________________
David Strucke
President and Chief Executive Officer




Optionee:




____________________________________ ____________________________________
Signature of Optionee
 
____________________________________


____________________________________ ____________________________________
Name of Optionee    Address of Optionee



